I should hesitate to agree with the opinion of my brother CHASE, as to the unconstitutionality of the Apportionment Act, if I were not convinced that the amendment of the State Constitution, in 1894, had materially changed the rules, which should govern the apportionment by the legislature of the representatives of the citizens of the State.
In the case of People ex rel. Carter v. Rice, (135 N.Y. 473), which involved the Apportionment Act of 1892 and in the decision of which I took part, I was of the opinion that the then existing constitutional provision vested a certain discretion in the legislative body in exercising its power, with *Page 216 
which the court should not interfere; when there had been neither a flagrant disregard, nor an unmistakable violation, of the constitutional injunction that the apportionment should be "as nearly as may be" according to the number of citizens.
As may be discovered from the debates in the constitutional convention of 1894, the decision in the Rice case moved that body to recommend new provisions, or rules, for an apportionment. They were intended to remedy whatever defectiveness in the old rules made possible the inequalities, observed in the preceding apportionment act.
It is of great significance and it, necessarily, has a most important bearing upon the attitude of the court towards the legislative action, that the article of the Constitution, (Art. III, sec. 5), expressly provides for a judicial review of any apportionment by the legislature. The legislature, now, exercises its power subject to a review by the court of its act, which any citizen may invoke. The article, in its present form, as Judge CHASE well points out, reduces the discretionary power of the legislature to a minimum. The limitations upon its exercise are relaxed, practically, only with respect to the preservation of county, town and block lines. It is the intention of the People of the State, as declared by the recent amendment of the article of the Constitution, that, in the apportionment of districts, there shall be as near to an exact equality in the number of inhabitants, as is possible from a consideration of nothing else than the constitutional provisions upon the subject; that the districts shall consist of contiguous territory; that they shall be in as compact form as possible and that divisions of counties, towns or blocks shall only be made in the cases specified. It was to insure that such an apportionment should be governed by no considerations of convenience, nor rest in a large political discretion, that a review by the court was expressly provided for. That has been made mandatory, which before was discretionary. In my opinion, before this amendment of the Constitution, it was a grave and a doubtful question whether, in the absence of a gross and plain violation of the Constitution, the court was justified in interfering with *Page 217 
the execution by the legislative department of the government of its duty of apportionment. But, by the amendment, the matter is placed upon a different basis and the duty is devolved upon the court to review an apportionment, when complained of, and, thereby, to enforce the constitutional mandates as they are expressed.
For these reasons, I shall concur with Judge CHASE'S opinion that this Apportionment Act is violative of the constitutional provisions.
I am, also, in agreement with the Chief Judge that no serious, or real, embarrassment can arise with respect to governmental, or legislative, acts. However the lay mind may apprehend confusion as the result of our decision, the legal situation, in my opinion, is clear and is correctly stated by Judge CULLEN.